Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received July 27, 2021. Claims 1, 7, 11 and 12 have been amended. Claims 2-6 and 8 have been canceled. Therefore, claims 1, 7 and 10-12 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112 rejections set forth in the previous office action dated May 24, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 11-12 are directed to enable processing to suitably recommend, among a plurality of functional materials or bacteria including one or more lactic acid bacteria that make differences in effect among individuals, appropriate ones suiting a user for each of a plurality of users. The claim(s) recite(s) acquire user information; present information about a functional material to the user, the functional material having a function to provide an added value to food by one or more lactic acid bacteria; and classify a plurality of users having similar patterns of into groups based on information about an intestinal bacterial flora into the same group using a degree of similarity of the intestinal bacterial flora:, 
The limitations of acquire user information; present information about a functional material to the user, the functional material having a function to provide an added value to food by one or more lactic acid bacteria; and classify a plurality of users having similar patterns of into groups based on information about an intestinal bacterial flora into the same group using a degree of similarity of the intestinal bacterial flora:, wherein acquire first feedback information representing an evaluation for the functional material previously done by the user; acquire second feedback information representing an evaluation for the functional material done by a test member who is classified into a same group as the user; and present the information about the functional material to the user based on the first feedback information and the second feedback information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing apparatus in preamble,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing apparatus” language, “acquiring” in the context of this claim encompasses the user manually acquires user information. Similarly, the a presenting information about a functional material including one or more lactic acid bacteria to the user, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using the “processing apparatus in preamble” to perform all of the acquire user information; present information about a functional material to the user, the functional material having a function to provide an added value to food by one or more lactic acid bacteria; and classify a plurality of 
Claims 1, 11 and 12 do not have additional limitations beyond what is presented in the preamble. Looking to the specifications, these components are described at a high level of generality (¶ 220, the computer may be a computer embedded in dedicated hardware. Moreover, the computer may be a computer, for example, a general-purpose personal computer capable of executing various functions by installing various programs). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations (i.e., transferring funds) to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no 
Dependent claims 7 and 10 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1, 7 and 10-12 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tallman et al. Patent No.: US 5471382 A in view of Scatizzi Pub. No.: US 20130195823 A1 further in view of Freeland et al. Pub. No.: US 20090083067 A1.

As per CLAIM 1, Tallman et al. teaches an information processing apparatus comprising a hardware-processor that reads a program from a memory and executes the program to implement:

-- present information about a functional material to the user, the functional material having a function to provide an added value to food (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; … computer 13 has an input device 21 and a display 23 for user interaction…); and 
-- classify a plurality of users having similar patterns into the same group using a degree of similarity (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24; categorize the patient either as having a sufficiently low post-test probability of an illness or injury under consideration so as not to justify further medical provider care or as not having a sufficiently low post-test probability of an illness or injury under consideration so as to eliminate possible need for further medical provider care);
-- acquire first feedback information representing an evaluation for the functional material previously done by the user (see at least Tallman et al. Col 6 || 23-32, when it is determined that the problem has been resolved safely, feedback and analysis to the NMS 11 is provided);
-- acquire second feedback information representing an evaluation for the functional material done by a test member who is classified into a same group as the user (see at least Tallman et al. Col 6 || 23-32, when it is determined that the problem has been resolved safely, feedback and analysis to the NMS 11 is provided); and
-- present the information about the functional material to the user based on the first feedback information and the second feedback information (see at least Tallman et al. Col 6 || 23-32, when it is determined that the problem has been resolved safely, feedback and analysis to the NMS 11 is provided).
Tallman et al. fail to explicitly teach:
	-- including by one or more lactic acid bacteria; and
-- based on information about an intestinal bacterial flora.
	Scatizzi teaches an increase in data pointing to an involvement of intestinal bacterial flora in the pathogenesis of colic.  Recent experimental studies seem to suggest that an alteration of the microbial environment of babies affected by colic could cause a dysregulation of intestinal motor function and an 
	Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Scatizzi within the systems/methods as taught by reference Tallman et al. with the motivation of providing compositions are effective in preventing bacterial infections and curbing gastrointestinal symptoms and disorders, colic and flatulence (see Scatizzi paragraph 25).
Tallman et al. and Scatizzi fail to explicitly teach:
-- including by one or more lactic acid bacteria.
Freeland et al. teaches in one embodiment of the invention, the health care product (whether gastrointestinal health care product or otherwise) comprises a bacterial microorganism, for example a probiotic.  Preferably, the bacterial microorganism is a lactic acid bacteria (see Freeland et al. paragraph 50).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Freeland et al. with the systems/methods as taught by references Tallman et al. and Scatizzi with the motivation of providing selection indicia for selection of a health care product and providing corresponding product indicia such that a user can select an appropriate health care product (see Freeland et al. paragraph 2).
As per CLAIM 7, Tallman et al., Scatizzi and Freeland et al. teach the information processing apparatus according to claim 2, further comprising:
-- an objective acquisitor that acquires an objective of the user to take in the functional material (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24), 
-- wherein the presenter changes the information about the functional material sent to the user in accordance with the objective acquired by the objective acquisitor (see at least Tallman et al. Col 3 || 47-54, Claims 1 and 24).
The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.


The obviousness of combining the teachings of Tallman et al., Scatizzi and Freeland et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 11, Claim 11 is/are directed to a non-transitory computer readable storage medium storing a program. Claim 11 recites the same or substantially similar limitations as those addressed above for Claim 1 taught by Tallman et al., Scatizzi and Freeland et al. Claim 11 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

As per CLAIM 12, Claim 12 is/are directed to a non-transitory computer readable storage medium storing a program. Claim 12 recites the same or substantially similar limitations as those addressed above for Claim 1 taught by Tallman et al., Scatizzi and Freeland et al. Claim 12 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

Response to Arguments
Applicant’s arguments filed July 27, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Claims 1-8 and 10-12 are rejected under 35 U.S.C. §101 because, under the broadest reasonable interpretation, the claimed invention may be performed in the mind and so is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In response, independent claims 1, 11 and 12 have been amended to integrate the exception into a practical application of that exception in accordance with Prong Two of revised Step 2A, as discussed in detail below.

Claims 1, 11 and 12 has been amended to recite, in form or substance acquire first feedback information representing an evaluation for the functional material previously done by the user;

By these technical features, e.g., by utilizing not only the first feedback information (representing the evaluation by the user) but a/so the second feedback information (representing the evaluation by the test member classified into the same group as the user), the information processing apparatus of the present invention achieves a technical effect of more highly accurately presenting information about the functional material that matches the user’s properties (pattern of intestinal flora).
Accordingly, Applicant respectfully submits the judicial exception is integrated into a practical application, and so the pending claims as amended are eligible as provided in Prong Two of revised Step 2A.
(2) Claims 1-8 and 10-12 are rejected under 35 U.S.C. §103 as being obvious over U.S. Patent No. 5,471,382 to Tallman in view of U.S. Patent Application Publication No. 2013/0195823 to Scatizzi. Presumably, Freeland’ is involved in this rejection as well, since it is discussed at pages 8-10 of the Office Action.
This rejection is respectfully traversed. Prior to setting forth their bases for traversal, however, Applicants would briefly like to discuss the salient features of the present invention and, infer alia, its patentable nature over the prior art.
As discussed above, the pending claims recite the following technical features (a) to (c) recited in amended claim 1 of the present application.
(a) acquire first feedback information representing an evaluation for the functional material previously done by the user;
(b) acquire second feedback information representing an evaluation for the functional material done by a test member who is classified into a same group as the user; and
(c) present the information about the functional material to the user based on the first feedback information and the second feedback information.

Moreover, any prima facie obviousness is rebutted on the record anyway. That is, by utilizing not only the first feedback information (representing the evaluation by the user), but also the second feedback information (representing the evaluation by the test member classified into the same group as the user), the present invention can utilize more evaluations and so achieves the improvement of presenting information about the functional material that matches the user’s properties (pattern of intestinal flora) with higher accuracy. 
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in 
In response to applicant’s argument (2) that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the listed prior arts provide a medical network management system and process which uses unique information systems to help guide and manage the process of patients care, thereby assuring quality health care.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 10776453 B2 to Fallon et al.; This disclosure is directed to systems and methods, including computer-implemented systems and methods, to facilitate one or more of the following: diagnosis of disease; baseline and progression of disease staging; data gathering (e.g., biochemical, physical, neurological, and cognitive data gathering), including remote data gathering; monitoring, including remote monitoring; and treatment of patients suffering from or suspected of suffering from one or more of Parkinson's disease (PD) movement disorders, neurological diseases, and chronic pain.
Pub. No.: US 20100331641 A1 to Bangera et al.; Systems and methods described herein include those for the continual modification of intestinal microbes. Described herein are systems including sampling devices, analysis devices, computational devices and user interface devices as well as methods for the use of such devices in combination. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626